Citation Nr: 1140535	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-06 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to June 1999.  The Veteran died in January 2008; the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2010.  This matter was originally on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

In March 2010, the appellant testified at a travel board hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that she is entitled to Dependency and Indemnity Compensation (DIC) and that service connection for the cause of the Veteran's death is warranted due to the Veteran's active military service. 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

The Veteran died in January 2008 at the age of 51.  His death certificate lists old and recent myocardial infarction (MI) as the immediate cause of death, with right coronary occlusion as an underlying cause which gave rise to the immediate cause of death.  Additionally, arteriosclerosis and pulmonary emphysema were conditions noted to contribute to death, but were not noted to result in the immediate and/or underlying cause of death. 

The Veteran was, during his lifetime, in receipt of compensation for gastro-esophageal reflux disease (GERD), degenerative disc disease, psoriatic arthritis in the feet, and tinea pedis. 

The Veteran's service treatment records indicate that he consistently denied having heart trouble or high blood pressure.  Of record is an abnormal ECG dated in December 1985.  The ECG was noted to be unconfirmed with a computerized diagnosis of normal sinus rhythm with first degree AV block.  Assessment in January 1986 indicated no evidence of arteriosclerotic heart disease.  ECG dated in October 1991 was normal.  In September 1998, the Veteran denied ever having high blood pressure.   
      
The first indication of a diagnosis of hypertension is in a July 2000 medical record (13 months after the Veteran's retirement from active service) in which a history of hypertension was noted.  At that time, the Veteran's blood pressure reading was 167/94, a diagnosis of hypertension was rendered, and hypertension medication was prescribed.  

The appellant contends that the Veteran's service-connected GERD was sufficient enough to mask symptoms of angina pectoralis, and that the Veteran experienced chest discomfort while in service.  Moreover, she contends that he was diagnosed as having hypertension either in service, or in a very short period after his retirement from active duty, and that this condition contributed to his death.  Although the Veteran's death certificate does not indicate that hypertension either caused or materially contributed to death, as it is a vascular disease, the appellant contends that such a relationship did exist. 

A March 2010 letter from Dr. Kitchings noted that there are at least five times between September 1987 and October 1997 that the Veteran had elevated blood pressure readings.  In his letter, Dr. Kitchings also noted that the Veteran had multiple problems that could have been precursors to the myocardial infarction that caused his death and noted that the Veteran's elevated cholesterol and erectile dysfunction were areas that should be carefully examined. 

In July 2010, the Board remanded the case for additional development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  The Board directed, inter alia, that the Veteran's claims file be provided to a cardiologist for the purposes of determining if the Veteran's cause of death had origins in his lengthy period of active service.  The cardiologist was asked to note the diagnosis of hypertension within 13 months of separation and state whether it was at least as likely as not that the disorder had causal origins in service.  

In July 2010, a VA examiner, issued a heart examination report.  Unfortunately, there is no indication that the VA examiner is a cardiologist.  Indeed, quick research indicates she specializes in emergency medicine.  Further development is, therefore, needed in light of this Stegall violation.

In addition, the Veteran's Certificate of Death indicates that an autopsy was performed; however, the autopsy report is not of record.  As such, an attempt should be made to obtain the autopsy report and associate it with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with the necessary authorization form for the release of the autopsy report.  The autopsy report should then be obtained and associated with the claims folder.  The appellant should be advised that she may also submit this evidence and any other evidence or further argument relative to the claim at issue.

2.  After the above has been accomplished, the Veteran's claims file should be provided to a VA cardiologist for the purpose of determining if the Veteran's cause of death had origins in his lengthy period of active service.  

(a) The cardiologist should note the diagnosis of hypertension within 13 months of retirement, and render an opinion as to whether it is at least as likely as not that the hypertension either was incurred in active service.  If hypertension is found to have started in service, the cardiologist should then render an opinion as to whether it is at least as likely as not that the hypertension caused or contributed substantially or materially to the Veteran's death.  

(b) The cardiologist should note that arteriosclerosis is listed on the death certificate as a contributing factor to the Veteran's death.  The cardiologist should explain the developmental timeframe for this disease, and should render an opinion as to whether it is at least as likely as not that this condition developed during the Veteran's 23-year period of active service.  

(c) The cardiologist should note the Veteran's service-connected GERD, and should render an opinion as to whether it is at least as likely as not that this condition (noted in service) potentially masked symptoms of angina pectoralis, which in turn developed into the fatal cardiovascular disease.

(d) The cardiologist should also provide an opinion as to whether it is at least as likely as not that the Veteran's death was in any way caused by any disease incurred during the Veteran's active military service.

The examiner should provide a rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


